Justice ABRAMSON,
concurring in part and dissenting in part.
I respectfully concur in part and dissent in part. KRS 635.060(1) provides in relevant part:
If in its decree the juvenile court finds that the child comes within the purview of this chapter, the court, at the disposi-tional hearing, may:
(1) Order the child or his parents, guardian, or person exercising custodial control to make restitution or reparation to any injured person to the extent, in the sum and upon the conditions as the court determines....
“Child” is defined for purposes of this chapter as “any person who has not reached his eighteenth birthday unless otherwise provided.” KRS 600.020(8). Thus, the juvenile court may only order the child, his parents or the other named parties to pay restitution. No reference is made to the court’s continuing authority to order restitution after the public offender has reached his or her eighteenth birthday. By contrast, other subsections of KRS 635.060 specifically address the issue of the public offender/child having reached his or her eighteenth birthday and those provisions then refer to the public offender as a “person.” See KRS 635.060(2) (authorizing placing the “child” or “person” under parental supervision or on probation); KRS 635.060(3) (authorizing commitment of the child or person to the custody of the Department of Juvenile Justice). See also Jefferson Co. Dept. for Human Services v. Carter, 795 S.W.2d 59, 60 (1990) (“The only options the juvenile court has in disposing of the case of an adult who is properly before the juvenile court are found in sections (2) and (3) of KRS 635.060.”)
*490Thus, I concur with the majority that if the juvenile court has entered a valid restitution order, it has the continuing jurisdiction to enforce that order through its contempt powers. KRS 600.060 clearly provides “Notwithstanding any other provision of KRS Chapter 600 to 645, the inherent contempt power of the court shall not be diminished.” However, if the public offender has reached his eighteenth birthday before the court orders restitution, he is no longer a “child” and, regardless of how we may view this particular public policy choice, the plain language of KRS 635.060(1) precludes restitution as an option. Consequently, any disposition order requiring restitution by a public offender entered after that person’s eighteenth birthday is not a valid order and the juvenile court may not enforce such order through its contempt powers.
In these cases, B.D.T. and M.M.F. were ordered to pay restitution while each was still a “child.” Those orders remain enforceable by the juvenile court through its contempt powers regardless of B.D.T. and M.M.F.’s age. S.K’s restitution order was not entered until after his eighteenth birthday, a disposition option not authorized by KRS 635.060(2). Because this order was invalid from its inception, the inherent contempt powers of the court reiterated in KRS 600.060 are not available for its enforcement.
MINTON and NOBLE, JJ., join.